Citation Nr: 1019851	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-31 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for headaches, 
residuals of a head injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for left hip 
osteoarthritis.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for right hip 
osteoarthritis.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right knee 
disability.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left knee 
disability.

6.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to April 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the claims sought.  The claims 
were certified for appeal by the Winston-Salem, North 
Carolina RO.

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for right hip osteoarthritis and entitlement to a 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Current residuals of the Veteran's in-service head injury 
consist of subjective complaints, such as headaches.

2.  Left hip osteoarthritis is not etiologically related to 
service.

3.  A January 2005 rating decision denied entitlement to 
service connection for a right knee disability and a left 
knee disability.  In absence of a timely appeal, that 
decision is final.

4.  The evidence submitted since the January 2005 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a right knee disability, and does not raise a 
reasonable possibility of substantiating that claim.

5.  The evidence submitted since the January 2005 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a left knee disability, and does not raise a 
reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
headaches, residuals of a head injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (in effect prior to September 23, 2008); 
38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8100 (2009).

2.  Left hip osteoarthritis was first diagnosed over several 
years after the Veteran's separation from service, and there 
is no competent evidence or opinion that there exists a 
medical relationship between any such current disability and 
the Veteran's military service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a) 
(2009).

3.  The RO's January 2005 denial of service connection for 
right and left knee disabilities is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

4.  As evidence received since the RO's January 2005 denial 
is not new and material, the criteria for reopening the claim 
for service connection for a right knee disability is not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

5.  As evidence received since the RO's January 2005 denial 
is not new and material, the criteria for reopening the claim 
for service connection for a left knee disability is not met.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to a request to reopen a previously 
denied claim, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in August 2006 (for a petition to reopen 
claims for entitlement to service connection for a right knee 
disability and a left knee disability), November 2006 (for an 
increased rating for headaches, residual of a head injury), 
and July 2007 (for entitlement to service connection for left 
hip osteoarthritis) pre-rating letters, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The RO also provided the appellant with 
specific notice regarding disability ratings and effective 
dates pursuant to Dingess/Hartman.  In the August 2006 
letter, the Veteran was notified of both what is needed to 
reopen his claims of entitlement to service connection for 
right and left knee disabilities, as well as what is needed 
to establish the underlying claim for service connection, in 
accordance with Kent.

The record also reflects that the RO has taken appropriate 
action to comply with the duty to assist the Veteran through 
obtaining service treatment records, post-service treatment 
records, and VA examination reports.  The RO also obtained 
the Veteran's records from the Social Security 
Administration.  The Veteran has undergone VA medical 
examinations.  See McClendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board finds these examinations to be adequate as they were 
based on the Veteran's medical history and provided a 
complete discussion of examination findings.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  The Veteran and his 
representative have not contended otherwise.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  Thus, 
any such error is considered to be harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  The claims are therefore ready for adjudication.

Increased rating

The Veteran argues that he is entitled to a rating in excess 
of 10 percent for headaches, residuals of a head injury.  The 
Board disagrees.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield , 21 
Vet. App. 505, 510 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.
 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.        38 C.F.R. § 4.7.

It is the Board's responsibility to evaluate the entire 
record on appeal.  38 U.S.C.A. § 7104(a) (West 2002).  When 
there is an approximate balance in the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving such issue 
shall be given to the claimant.              38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 .

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. § 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When an analysis of the first two steps 
reveals that the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Thun v. 
Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

The Board notes that the criteria for evaluating residuals of 
traumatic brain injury were recently revised.  These 
revisions, however, apply only to applications for benefits 
received by VA on or after October 23, 2008.  73 Fed. Reg. 
54693 (Sept. 23, 2008).  The older criteria as set out below 
will apply to applications received by VA before that date, 
including the instant claim.

Brain disease due to trauma is rated under 38 C.F.R. § 
4.124a, Diagnostic Code 8045 (in effect prior to September 
23, 2008).  Under this provision, purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated as 
10 percent disabling and no more under Diagnostic Code 9304 
(dementia due to head trauma).  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  In the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma, ratings in excess of 
10 percent for brain disease due to trauma under Code 9304 
are not assignable.

Diagnostic Code 8045 further provides that purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities with citation of 
a hyphenated diagnostic code (e.g., 8045-8207).

The RO has rated the residuals of the Veteran's head injury 
as 10 percent disabling under Codes 8045-9304.  As noted 
above, that rating is specified for purely subjective 
complaints attributable to brain trauma.  A rating in excess 
of 10 percent is not assignable under Code 9304 in the 
absence of a diagnosis of multi-infarct dementia.

While the Board acknowledges that the Veteran has had an 
abnormal MRI of the brain, revealing multifocal areas of 
abnormal white matter signal, consistent with a demyelinating 
disease such as multiple sclerosis, sequela from prior 
infection, or a vasculitic process, it also notes that the 
Veteran has not been diagnosed with multi-infarct dementia.  
Consequently, the Veteran is not entitled to a rating in 
excess of 10 percent under Diagnostic Code 9304.

The Board has also considered rating the Veteran's complaints 
of headaches by analogy to migraine headaches under 
Diagnostic Code 8100.  Under these criteria, 10 percent 
rating is assigned for characteristic prostrating attacks 
averaging one in two months over the last several months.  
The next higher evaluation of 30 percent requires 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  The maximum 
schedular evaluation of 50 percent requires headaches with 
very frequent and completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2009).

The evidence of record does not support a rating in excess of 
10 percent for headaches under Diagnostic Code 8100.  
Although the Veteran complains of frequent headaches, he has 
not met the criteria for a 30 percent rating.  The applicable 
rating criteria link ratings for migraine headaches to the 
following two elements: severity and frequency.  It is not 
sufficient to demonstrate the existence of a particular 
frequency of headaches; the headaches must be of a specific 
prostrating character.  None of the medical evidence has 
indicated that the Veteran's headaches are prostrating.  The 
May 2007 VA examiner specifically stated that the Veteran's 
headaches were not disabling.  On August 2009 VA examination, 
the Veteran noted that he was able to do some household 
chores during a headache, but he was unable to go to work.  
The Veteran was not diagnosed with prostrating headaches.  
Because the Board finds that the intensity of the Veteran's 
headaches have not been shown to rise to the level of 
prostrating migraines, a rating in excess of 10 percent under 
Code 8100 is not warranted.

The Board has also considered 38 C.F.R. § 3.321 which 
provides that in exceptional cases, when the evaluations 
provided by the rating schedule are found inadequate, an 
extraschedular evaluation commensurate with the average 
earnings capacity impairment due exclusively to the service-
connected disability may be approved provided the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Here, the Veteran's disability picture is not so 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1).  Here, as discussed above, the rating criteria 
for the service-connected headaches, residual of a head 
injury, reasonably describe the Veteran's disability level 
and symptomatology.  Thus, as the Veteran's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is adequate, and referral for 
extraschedular evaluations is not in order.  Thun, 573 F.3d 
1366.

The Court has determined that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)).

In this case, the Board finds that the criteria for an 
increased rating for the residuals of a head injury have not 
been met at any time.  As the Veteran's disability is 
manifested purely by subjective complaints, without a 
diagnosis of multi-infarct dementia caused by the in-service 
head trauma, a rating in excess of 10 percent may not be 
granted.  According to the rating criteria, his residuals of 
a head injury warrant no greater than his current 10 percent 
rating.  38 U.S.C.A. § 1155;             38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (in effect prior to September 23, 2008).

Service connection

Service connection may be granted for any current disability 
for which it is shown was caused by a disease or injury 
incurred or aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303 (2009).  The absence of any one 
element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), 
although there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  38 C.F.R. § 3.307(c).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits.  
The Secretary shall consider all information and lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection for left hip osteoarthritis  must be denied.

Service treatment records are silent for any complaints of 
left hip pain or injury to the left hip.  Service treatment 
records reflect that, at separation in April 1985, the 
Veteran denied arthritis and bone, joint, and other 
deformities.  On examination at separation, the Veteran's 
lower extremities were found to be normal.

On orthopedic surgery consult in January 2008, the Veteran 
sought care for left hip pain and chronic left knee pain.  X-
rays revealed that the Veteran had left hip degenerative 
joint disease.

The Veteran underwent a left total hip replacement in August 
2008.  On outpatient examination in September 2008, the 
Veteran was doing well.  The Veteran was afforded a VA 
examination in August 2009.  The Veteran reported that his 
left hip disorder had existed since 2001.  The Veteran was 
diagnosed with status post left total hip replacement with 
healed scar.  The examiner was asked to opine as to the 
question of whether the Veteran's left hip was related to 
military service.  The examiner noted that the Veteran's 
service treatment records were absent of any complaints of or 
treatment for left hip pain or a left hip injury.  He opined 
that the Veteran's left hip disorder was less likely as not a 
result of military service.  He noted that he believed that 
the Veteran's morbid obesity was most likely the cause of his 
hip disorder.

The evidence of record clearly establishes that the Veteran 
had a diagnosis of left hip osteoarthritis [now status post 
left total hip replacement with healed scar], as reflected in 
January 2008 and September 2008 orthopedic reports showing 
diagnoses of osteoarthritis of the left hip based on x-ray 
findings.  However, the record simply fails to establish that 
the Veteran's left hip disorder is medically related to 
service.

As indicated, service treatment records are silent for any 
injury to or treatment for the left hip, however, the Veteran 
asserts that his left hip has caused him trouble since his 
time as a Ranger in the Army.  See April 2007 claim.  In 
adjudicating a claim, the Board must assess the competence 
and credibility of the veteran.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to 
assess the credibility and weight given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The 
Board points out that a layperson is competent to report on 
matters observed or within his or her personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also 
competent to testify about observable symptoms or injury 
residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 
21 Vet. App. 303 (2007).  Moreover, the Veteran is competent 
to report a continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Competency of evidence, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  See also Buchanan, 451 F.3d at 1337 (The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  If the Board concludes that the lay evidence 
presented by a veteran is credible and ultimately competent, 
the lack of contemporaneous medical evidence should not be an 
absolute bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence.).

In this case, however, there is no indication that the 
Veteran's left hip disorder began in service.  As previously 
noted, the Veteran denied any joint issues at separation.  
Further, the Board notes that the Veteran had several 
problems with his right hip and bilateral knees for many 
years prior to when he began complaining of his left hip, 
including a right hip arthroplasty in August 2006.  At no 
time did the Veteran report any pain or problems associated 
with his left hip when he was being treated for other 
orthopedic disorders or undergoing surgery for his right hip.  
Thus, the Board finds that the Veteran's claims that his left 
hip has caused him trouble since service are not credible.

Moreover, the first documented evidence of osteoarthritis of 
the left hip is in January 2008-approximately 24 years after 
the Veteran's service; this is well outside of the one-year 
period for establishing service connection for the disability 
(arthritis) on a presumptive basis.  The Board also notes 
that the passage of so many years between discharge from 
active service and the objective documentation of a claimed 
disability is a factor that tends to weighs against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

Further, the only competent medical opinion to directly 
address whether current osteoarthritis of the left hip is 
related to the Veteran's military service weighs against the 
claim.  In this regard, the August 2009 examining physician 
opined that the Veteran's current left hip disorder is 
unrelated to military service.  The Board accepts this 
opinion as probative and dispositive evidence on the medical 
nexus question, based as it was upon an examination of the 
Veteran, full consideration of the Veteran's service and 
post-service records, including the Veteran's assertions, and 
supported by stated rationale.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); Gbrielson v. Brown, 7 Vet. App. 
36, 40 (1994) (the probative value of a physician's opinion 
depends in part on the reasoning employed by the physician 
and whether or not (or the extent to which) he reviewed prior 
clinical records and other evidence).  Significantly, neither 
the Veteran nor his representative has presented or 
identified a contrary medical opinion that, in fact, supports 
the claim.

Finally, as for any direct assertions by the Veteran and/or 
his representative that there exists a medical nexus between 
current left hip osteoarthritis and the Veteran's military 
service, such evidence provides no basis for allowance of the 
claim.  As indicated above, the matter on which this claim 
turns is within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative opinion on such a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for osteoarthritis of the left hip 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

New and material evidence

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated thereby.      38 U.S.C.A. § 1131; 38 C.F.R. 3.303.  
Service connection may also be warranted for any disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  If a claim has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108.
  
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Regardless of the RO's actions regarding reopening a 
veteran's claim, the Board must independently address the 
issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.

In a May 1995 rating decision the Veteran was denied 
entitlement to service connection for a bilateral knee 
condition because his service treatment records were silent 
for a diagnosis of a bilateral knee condition, and the 
Veteran's post-treatment records contained no complaints of 
knee pain until eight years after service.  This rating 
decision was not appealed and is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.  In January 2005, a 
petition to reopen claims of entitlement to service 
connection for a right knee disability and a left knee 
disability were denied because new and material evidence was 
not submitted.  The Veteran did not appeal that decision, and 
that rating decision is also final.  Id.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status will not always constitute competent medical 
evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, for evidence to be new and material, it 
must contain competent nexus evidence linking the Veteran's 
current knee disabilities to service.

Pertinent evidence added to the claims file since January 
2005 includes an August 2009 VA examination and opinion.  In 
August 2009, the examining physician opined that the 
Veteran's right and left knee disabilities were less likely 
than not related to military service.  The examiner, instead, 
attributed the Veteran's right and left knee disabilities to 
his morbid obesity.

The file also contains several new VA outpatient treatment 
records, but none pertain to a nexus related to the Veteran's 
right and left knee disabilities.

The Board finds that, in this case, the additionally received 
medical evidence is "new" in the sense that it was not 
previously before agency decision makers.  However, as noted 
above, in the May 1995 denial (and confirmed in the January 
2005 rating decision), the RO essentially found that the 
evidence of record did not contain evidence of a nexus 
between the Veteran's knee disabilities and service, 
considering that his service treatment records and post-
treatment records for the first eight years after separation 
were silent for any complaints of or treatment for knee 
problems.  The additional medical evidence added to the 
record does nothing to change any such finding.

In sum, the medical evidence received since January 2005 
still does not reflect a finding of a right or left knee 
disability as related to service.  Thus, even if some of this 
evidence could, in a limited sense, be considered "new," 
none of the evidence is material because it provides no 
reasonable possibility of substantiating either claim.

The Board had also considered the lay assertions of the 
Veteran, as well those advanced by his representative, on his 
behalf, in various written documents of record.  A layperson 
is certainly competent to describe factual matters of which 
he or she has first-hand knowledge.  See, e.g.,Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, without appropriate medical 
training and expertise, none of the above-named individuals 
is competent to render a probative opinion on a medical 
matter, such as whether the Veteran has a right knee or left 
knee disability related to his military service.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Therefore, where, as here, resolution of the appeal turns on 
a medical matter that cannot be established by lay evidence, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
right and left knee disabilities are not met, and the May 
1995 RO denial of the claims remains final.  See 38 U.S.C.A. 
§ 5108;            38 C.F.R. § 3.156.  As the Veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen this finally disallowed claims, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Entitlement to an increased rating for headaches, residuals 
of a head injury, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to service connection for left hip osteoarthritis 
is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a 
right knee disability is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a left 
knee disability is denied.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The Board will remand the Veteran's application to reopen for 
corrective notice consistent with the holding in Kent, given 
that the August 2006 VCAA notice in this case did not 
instruct the Veteran as to the evidence and information 
necessary to establish entitlement to service connection for 
right hip osteoarthritis.  The RO provided the Veteran with 
adequate Kent notice regarding the Veteran's petitions to 
reopen claims of entitlement to service connection for right 
and left knee disabilities, however, the RO failed to 
classify the Veteran's claim of entitlement to service 
connection for osteoarthritis of the right hip as a petition 
to reopen until the September 2008 supplemental statement of 
the case.  Corrective notice was not provided to the Veteran 
after the claim was reclassified.  Thus, the Veteran has not 
received adequate notice in compliance with Kent in regard to 
his claim petition to reopen a claim of entitlement to 
service connection for right hip osteoarthritis.

The matter of entitlement to a TDIU cannot be adjudicated at 
this time.  The issue discussed below is inextricably 
intertwined with the pending claim of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders.  The latter claim must be 
deferred pending adjudication of the other claim, and then 
readjudicated on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the Veteran of 
what evidence would substantiate his 
petition to reopen his claim of service 
connection for a right hip disorder.  
Apart from other requirements applicable 
under the VCAA, the RO/AMC will comply 
with the Kent ruling, and advise the 
Veteran of the definition of "new and 
material evidence" and inform the Veteran 
of the reasons why the claim was 
previously denied.  The RO/AMC shall also 
advise the Veteran of the evidence and 
information that is necessary to reopen 
the claim and the evidence and information 
that is necessary to establish his 
entitlement to the underlying claim for 
the benefit sought by the claimant.  In so 
doing, the RO/AMC will advise the claimant 
of the element or elements required to 
establish service connection that were 
found insufficient in the previous denial.                 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal for whether new and material 
evidence has been submitted to reopen a 
claim of service connection for 
osteoarthritis of the right hip, and 
entitlement to a TDIU.

3.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


